1

2

3
                                  UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                              1:12-cr-00246-LJO
7                             Plaintiff,                    ORDER RE MR. JEDEDIAH
                                                            CONELLY
8                      v.
9    JEDEDIAH CONELLY,
10                            Defendants.
11

12

13          The Court has received the sad news of the untimely death of Jedediah Conelly. Out of respect

14 for his efforts while on Supervised Release, coupled with his wife's request, it is HEREBY ORDERED

15 THAT:

16          Mr. Conelly is released from his duties and obligations pursuant to the Supervised Release

17 Program. He is hereby released from the justice system in its entirety and thereby leaves this earth a

18 free man.

19

20 IT IS SO ORDERED.

21      Dated:    December 11, 2018                         /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

                                                        1
